Citation Nr: 0011890	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  94-45 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from July 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In an undated statement the veteran asserted that she was 
totally disabled.  On other occasions she reported that she 
was unemployed.  Her statements could be construed as a claim 
for permanent and total disability for pension purposes.  
This issue has not been adjudicated by the RO and is referred 
to that office appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current low back disability and service.  

2.  There is no competent evidence of a nexus between 
migraine headaches and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for 
migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen in 
January 1976 with complaints of pain over her entire back.  
At that time, she related that she had experienced similar 
symptomatology following the administration of saddle block.  
X-rays of the thoracolumbar spine showed very mild (less than 
15 degrees) thoracolumbar scoliosis.  The veteran was seen 
again in February and March 1976 with complaints of low back 
pain.  The veteran was seen in May and July 1976 with 
complaints of headaches.  The diagnosis was allergic rhinitis 
with complaints of secondary headaches.  The veteran was seen 
again in August 1977 with complaints of headaches.  The 
diagnosis was acute sinusitis.  The veteran was also seen in 
August 1977 with complaints of low back pain.  

Medical records from the Pain Treatment Center dated from 
November 1988 to January 1990 show that the veteran was seen 
and treated for complaints of upper and lower back pain.  

Medical records from the University of California, San Diego 
(UCSD) Medical Center dated in February 1990 show that the 
veteran was diagnosed with degenerative disk disease L2-3 
with symptomatic disk and underwent dicograms, L2-3, L3-4.  

Medical records from the UCSD Medical Center dated in April 
1991 show that the veteran underwent pseudarthrosis of L2-3 
fusion.  

Radiographic reports of the lumbar spine dated from May to 
December 1991 taken at UCSD Medical Group show maturation of 
bone graft, L2-3.  

Medical records from UCSD Medical Center dated in April 1992 
show that the veteran underwent removal of Edwards's 
instrumentation, exploration of fusion mass.  She was seen 
for follow-up in May 1992.  On examination, she was tender on 
palpation over the right paralumbar muscles.  She moved 
somewhat stiffly.  Her sciatic notches were nontender and her 
neurovascular examination was intact.  

Medical records from UCSD Medical Center dated in August 1992 
show that the veteran was seen with complaints of acute 
recurrence of pain secondary to a motor vehicle accident.  
She complained of pain in the neck and low back area.  The 
diagnosis was acute soft tissue strain, cervical spine and 
aggravation of prior post-surgical scarring in the 
thoracolumbar spine.  

The veteran was accorded a VA spine examination in March 
1993.  She reported that she had experienced back problems 
since 1975, following the delivery of her first child.  She 
also reported that at that time the pain was sharp and 
localized without any radiation.  She related that she had 
been treated with pain medication and the pain had resolved 
for approximately one month.  She reported that since that 
time she continues to experience recurrent episodes.  She 
further reported that in 1986 she underwent physical therapy 
at the Pain Treatment Center.  She also reported that she 
underwent chiropractic treatment with no improvement.  
Ultrasound and physical therapy and electrical stimulation 
provided little improvement.  In February 1990, a diskogram 
identified the L2-3 disk as the site of the veteran's 
problem.  In July 1990, she had the L2-3 disk removed and a 
spinal infusion was performed, using Bone Bank bone and the 
Edward's fixation device.  This procedure provided temporary 
relief of pain.  In April 1991, a refusion was done and the 
iliac graft was taken from the other ilium and inserted.  
This procedure also provided only temporary relief.  Thus, in 
April 1992, the fixation device was removed.  Following the 
removal of the fixation device, she began to develop 
radiating pain into the right lower extremity.  There was no 
reported paresthesia.  

On examination, there was tenderness in the lumbar spine 
generally over the area of operative site from the L2 
distally into the sacral area.  The range of motion was 
somewhat limited.  The diagnosis was back pain with nerve 
root irritation and multiple operations and currently 
continuing to have some back pain residual.  

The veteran was also accorded a neurological examination in 
March 1993.  At that time, she reported that she began having 
migraine headaches in 1975 following the birth of her first 
child.  She reported that the headaches had increased in 
severity.  She reported that the headaches generally occurred 
over the frontal temporal region.  

On examination, she was alert and fully oriented.  There was 
a decrease in abduction of the right eye, and on right 
lateral gaze there was transient diplopia, which added to the 
headaches.  This was noted to be congenital.  The diagnosis 
was common migraine headaches.  

The veteran was seen at UCSC Medical Center, Headache Clinic 
in March 1993 with complaints of "symptomatic migraines," 
secondary to injuries sustained in a motor vehicle accident.  
She reported that she was functionally incapacitated by 
headaches on approximately 15 out of 30 days.

The veteran was seen again at UCSD Medical Center in May 1993 
with complaints of neck pain and headaches.  She also 
complained of low back pain.  The impression was degenerative 
disc disease.  Possible mild stenosis leading to right leg 
pain.  

Medical records from UCSD Medical Center dated in June 1993 
show that the veteran was seen in the Headache Clinic for 
repeat evaluation.  She reported that she averaged one 
headache attack per week lasting approximately three days.  

On examination, the veteran's blood pressure was elevated.  
Pupils and fundi were unremarkable, without evidence of 
papilledema.  She was strong to direct testing in all upper 
extremity muscle groups.  The biceps jerks were symmetrically 
depressed.  There was difficulty eliciting triceps jerks, 
bilaterally.  

The veteran was accorded a VA examination in October 1998.  
At that time, she complained of constant lumbar spine pain 
that radiated into the right leg just above the ankle.  On 
examination, the diagnosis was degenerative lumbar disc 
disease.  

The examiner was asked whether an epidural anesthetic caused 
the veteran's current low back disability.  In this regard, 
the examiner reported that he had never seen nor read of an 
anterior herniation of a disc from an epidural anesthetic.  
He reported that he had not witnessed such a condition 
following childbirth.  He opined that the L2-3 disc 
herniation, was not caused by the saddle block anesthetic 
injection or the pregnancy and delivery of the veteran's 
baby.  

The veteran was accorded another VA examination in October 
1998.  At that time, she complained of constant back pain, 
which radiated into her right leg.  On examination, the 
diagnosis was lumbosacral degenerative joint disease and 
lumbosacral radiculopathy with chronic low back pain and 
right leg pain.  The examiner opined that there was no 
evidence that the saddle block administered in 1975 caused 
the veteran's chronic back pain.  He also stated that the 
saddle block itself certainly could not have caused the 
degenerative lumbosacral spine abnormalities.  The examiner 
stated that he had never heard of a saddle block causing 
permanent low back pain and for this reason, the veteran's 
low back disability could not be considered a result of 
saddle block, but could be considered aggravation of a 
previous lumbosacral orthopedic problem.  

Pertinent Law and Regulations

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of new evidence pertaining to that 
claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 38 
U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.306 (1999).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 U.S.C.A. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes. 
This rule does not mean that any manifestation of joint 
pain...in service will permit service connection of 
arthritis..., first shown as a clear-cut clinical entity, at 
some later date. For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the United States Court of Appeals for 
Veterans Claims (Court) case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim is to be well grounded or reopened on the basis of § 
3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinative issue is one of medical 
etiology or medical diagnosis, competent medical evidence 
must be submitted to make a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A lay 
person is, however, competent to provide evidence of the 
recurrence of observable symptoms during and following 
service.  See Savage, 10 Vet. App. at 495.


Analysis

Low back disability

The veteran was seen on a number of occasions during service 
for complaints regarding her back.  Thus there is competent 
evidence of inservice incurrence.  However, there is no 
competent evidence of a nexus between the inservice 
complaints and the veteran's current intervertebral disc 
syndrome of the lumbar with degenerative joint disease and 
radiculopathy to the right leg.  

The medical professionals that examined the veteran in 1998 
opined that the veteran's intervertebral disc syndrome of the 
lumbar with degenerative joint disease and radiculopathy to 
the right leg was unrelated to any inservice event.  From a 
review of the record, it appears that the only evidence that 
the veteran has submitted which supports the finding of a 
nexus to service are her own statements.  However, she is not 
competent to provide evidence of a nexus between service and 
current intervertebral disc syndrome of the lumbar with 
degenerative joint disease and radiculopathy to the right 
leg.  There is no medical opinion of record relating the back 
problems that the veteran experienced during service with the 
current intervertebral disc syndrome of the lumbar with 
degenerative joint disease diagnosed post service.  

In the absence of competent evidence of a nexus between a 
current back disability and service, the claim is not well 
grounded, and must be denied.

Migraine headaches

The record shows that the veteran reported headaches on 
several occasions during service.  However, these were 
associated with allergic rhinitis or sinusitis.  When 
treated, the headaches were not reported to be chronic.  The 
veteran is currently service-connected for frontal sinusitis 
with associated headaches, evaluated as 10 percent disabling.

Migraines were not identified in service.  The record does 
not show such a diagnosis until 1992.  Review of the record 
does not reveal any competent evidence relating migraines to 
service or any event during the veteran's military service.  
To the contrary, the record suggests that the veteran's 
migraines are related to a post service motor vehicle 
accident.  The Court has held that, where a question is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, may constitute 
sufficient evidence to establish a well grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The only 
evidence connecting the veteran's migraine headaches to 
service are the veteran's statements, absent competent 
medical evidence of a nexus or connection between the 
migraine headaches and service the claim is not well 
grounded.   

The veteran has reported a continuity of symptomatology, in 
the form of headaches since 1975.  She is competent to report 
such continuity, but competent medical opinion would be 
necessary to link the continuity to the current diagnosis of 
migraine.  Clyburn v. West, 12 Vet App 296 (1999).

The Board notes that several medical professionals have 
repeated the veteran's history that her migraines dated to 
1975.  These statements appear to be based solely upon the 
veteran's recitation of her history and do not reveal review 
of medical records or additional medical comment by the 
physicians and would place the onset after service.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the requirement imposed on a claimant of 
submitting sufficient evidence to render a claim well-
grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Such 
evidence is not competent, because a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Id.

Absent competent medical evidence of an etiological link 
between current migraines and service, the veteran's claim 
must be found not well grounded.


ORDER

Service connection for a low back disability is denied.  

Service connection for migraine headaches is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

